United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41025
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAIME DE LA CRUZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-03-CR-74-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jaime De La Cruz appeals his guilty plea conviction for

possession with the intent to distribute more than 1000 kilograms

of marijuana in violation of 21 U.S.C. § 841.   He argues that

21 U.S.C. § 841 is unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).   De La Cruz concedes that this court

rejected his argument in United States v. Slaughter, 238 F.3d

580, 582 (5th Cir. 2000), but asserts that he is raising it to

preserve it for Supreme Court review.   As the argument is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41025
                               -2-

foreclosed by circuit precedent, the judgment of the district

court is AFFIRMED.